Title: From George Washington to Major General Nathanael Greene, 29 October 1778
From: Washington, George
To: Greene, Nathanael


          
            Dear Sir
            Head Quarters [Fredericksburg] 29th October 1778
          
          I have your favr of last evening. From present appearances and a variety of circumstances, I think we may conclude, that nothing can be done towards the Canada expedition this Winter. It appear<s> now, notwithstanding Genl Baileys assurances, that the Country, upon the head of Connecticut River, will afford but a scanty if any supply of provision. Genl Bailey has lately, upon a supposition that th<e> expedition would be carried on at all events, call<ed> upon the Commissary at Albany to send up supplies of flour from thence. This I shall forbid.
          I rather meant that the Batteaus should be collected than repaired, as I understand that they are much scattered. The place is not material, so it be above the Highlands. When they are collected, if the persons who have the care of them, know any thing of the business, they may repair them.
          Upon a full consideration of the subject, and a comparison of the opinions of the General Officers upon cantoning the Army for the Winter, I am led to fix upon three places—Danbury—West Point and its vicinities upon both sides the River—and Middle Brook in Jersey—At the first—I think we may determine upon two or three Brigades or thereabouts—At the others, the numbers will depend upon the Strength of the Enemy in New York this Winter. Should they, contrary to appearances and our expectations, remain there with their whole force, ours must be in proportion upon the North River; but should they send off the detachment which is now embarked, we may safely 
            
            
            
            remove a greater number to Middle Brook than we would otherwise have done. There probably may be a Regiment or two thrown directly into the Clove near Sufferans where there are Barracks already built; and, if circumstances will admit, a Brigade at Albany &ca. But there being very good Barracks there also and that Country ordered not to be drained but in cases of necessity, you will have no preparations to make in that quarter.
          I think we may venture to assert the following position—That if the enemy do keep a Garrison at New York it will be of sufficient Strength to repel any attack that we can make with prudence during the Winter—I would therefore lay aside all thought of collecting our force suddenly for such a purpose and extend my views to more remote Cantonments than the above, should our necessities require it, and circumstances justify it.
          There are good Barracks at Trenton and Burlington, and the adjacent Country abounding in Wheat and Mills to manufacture it. All the troops stationed there being fed upon the spot, would consequently ease us in the article of carriage—our greatest difficulty.
          I hope I have said sufficient to explain my meaning and intentions generally. You may therefore be making the necessary previous preparations at the three capital Points. Mr Caldwell some little time ago, mentioned that there were very considerable quantities of salt and fresh Forage upon the Sound, which Colo. Biddle should immediately give orders to have removed to the foot of the Mountain, or at least so far from the Water, that it may be easily brought during the Winter to Camp. The necessity of reconnoitring proper positions for hutting will naturally strike you, and of collecting Tools, Boards, Stone and such materials as are requisite to make Barracks comfortable. I am Dear Sir Sincerely Yours
          
            Go: Washington
          
        